Citation Nr: 0009141	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a skin disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1979 to August 
1982.

The veteran filed a claim in September 1994 for service 
connection for disabilities to include a skin disability.  
This appeal arises from the March 1995 rating decision from 
the Baltimore, Maryland Regional Office (RO) that denied the 
veteran's claim for service connection for a skin disability.  
The veteran requested a hearing at the RO before a Member of 
the Board.  In July 1995 the veteran requested a hearing at 
the RO before a local hearing officer in lieu of a hearing 
before a traveling section of the Board.  In January 1996, 
the abovementioned RO hearing was held.  

This case was remanded in November 1996 for further 
development.  The case was thereafter returned to the Board.

In July 1999, the Board requested an advisory opinion from an 
independent medical expert with regard to the veteran's claim 
of service connection for a skin disability.  This opinion 
was rendered in July 1999 and has been associated with the 
record.  After developing additional evidence in this case, 
the Board, in accordance with Thurber v. Brown, 5 Vet. App. 
119 (1993), informed the veteran in a September 1999 letter 
of the additional evidence developed, and provided an 
opportunity to respond and/or submit additional evidence.  
The letter, sent to the veteran's address of record, was 
returned to sender in September 1999.  There is a notation in 
the record that an attempt was made to find a better address 
for the veteran and none could be found.  Therefore, any 
assistance required in this arena has been satisfied.  See 
38 C.F.R. § 3.1(q).

The Board additionally notes that a hearing was scheduled 
before a member of the Board in Washington, D.C. in February 
2000.  The veteran failed to report for this hearing.  
Consistent with the January 2000 hearing notice letter to the 
veteran, sent to his address of record, as he failed to 
appear for the Board hearing, and a request for a 
postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable determination of the veteran's claim has 
been obtained.

2.  It is not at least as likely as not that a skin 
disability had its onset in service.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for a skin disability.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A skin disability was not incurred in military service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991 and Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in April 1979, no history 
of skin disease was reported.  On examination, the veteran's 
skin was clinically evaluated as normal.

A physical profile record from May 1979 indicates that the 
veteran was seen for pseudofolliculitis barbae.  No shaving 
was indicated for thirty days. 

In July 1979, the veteran was seen for mild 
pseudofolliculitis barbae.  He had a shaving profile for 
shaving irritation.  

In September 1979, the veteran was seen with pruritic 
erythema on both sides of the groin.  Rule out tinea was 
noted.  

In January 1981, the veteran was seen with a small abscess of 
the right axilla.  

In July 1981, the veteran was seen with a skin rash of the 
arms, legs, and feet.  The assessments included tinea 
corporis, mild.  
 
In August 1981, the veteran was seen with rash on the left 
arm for almost a month.  On examination, the veteran had 
violaceous flat papular lesions that did not itch.  The 
assessments included tinea corporis. 

In March and April 1982, the veteran was seen with a cyst 
between the buttocks.  The assessment included pilonidal 
cyst.  

In June 1982, the veteran was seen with white bumps with 
little pus around the groin area for two weeks.  The veteran 
complained of itching sensation a little.  The assessment 
included chiggers.  

In July 1982, the veteran was seen with pruritus of the groin 
for three weeks.  He was last seen in June 1982 for the same.  
On examination, there were multiple papules.  The assessment 
included rule out pediculosis pubis.    

Later in July 1982, the veteran was seen with fungus inside 
the right big toe nail.  

On a Chapter 13 examination in July 1982, no history of skin 
diseases was reported.  On examination, the veteran's skin 
was clinically evaluated as normal.

In September 1994, the veteran filed a claim for service 
connection for a skin disability.  He reported post-service 
treatment from VA facilities at Perry Point and Baltimore.

A VA hospital report shows that the veteran was admitted from 
May 1994 to June 1994 for detoxification.  It was noted that 
the veteran had dermatology problems with eczema and 
seborrheic dermatitis.  He reported that the skin disease 
started in 1980 and bothered him intermittently.  

By rating action of March 1995, service connection for a skin 
disability was denied.  The current appeal to the Board 
arises from this action.

At an RO hearing in January 1996, the veteran testified that 
he was treated in service for a rash that developed around 
his groin area and legs.  He was given creams to apply, after 
which the rash went away.  He continued to get spots and 
would apply the cream and it would go away.  The rash would 
appear on different parts of his body.  This continued to 
happen after service.  After service, the veteran did not 
specifically seek treatment for a rash; however, when seen 
for other concerns, he would be prescribed treatment creams.  
He additionally treated himself with over the counter 
medication.  The rash would itch, burn, cause pain, and his 
skin would crack and flake.  His skin would turn red.  He 
indicated that shaving did not bother him, however, he had a 
beard to hide the rash.  

On a VA examination in February 1996, the veteran reported 
that he had a pruritic rash that had been bothering him since 
1980.  He stated that he always had a slight amount of 
redness and itching in the beard area, around the nose, and 
across the eyebrows.  He also had a small amount of dandruff 
in his scalp.  The rash usually was in the thigh area but it 
also had occurred on the arms, legs, and trunk.  The 
assessment included tinea cruris with a positive KOH.  It was 
noted that there might be tinea corporis of the upper area of 
the veteran's body, although there was a negative KOH.  It 
appeared that the veteran might also be getting a tinea 
manus.  

Associated with the file was a record from Church Hospital 
Corporation from September 1983 that shows that the veteran 
was seen with complaints of a pruritic eruption over the 
face, ears, and back for one and one-half to two years.  The 
diagnoses included seborrheic dermatitis.  

Associated with the file were records from The Johns Hopkins 
Hospital from February 1985 to April 1985, that show that the 
veteran was seen in April 1985, with a two month history of 
dermatological reaction to underarm deodorant that was 
treated and began to resolve.  Additionally, in April 1985, 
the veteran was seen with a complaint of a rash that started 
one month ago under the arm, it was on the face, back, and 
chin currently.  The assessments included contact irritant of 
the axillae and seborrheic dermatitis versus tinea of the 
face and scalp.  A KOH test was negative.  

In response to RO request for all medical records of 
treatment rendered the veteran since 1984, received were VA 
treatment records from May 1994 that show that the veteran 
was treated for probable eczema of the arms.  An additional 
record from May 1994 includes diagnoses of eczema/seborrheic 
dermatitis, on and off for 14 years.  Another record from May 
1994 shows that the veteran had a papular rash on the neck 
and forehead.  He had scaly patches on the elbows, left 
chest, and right lower extremity.  He reported that he had a 
skin disease that started in 1980, and was intermittent.  The 
initial impression included eczema/seborrheic dermatitis.

A notation from the RO indicates that the veteran failed to 
report for a VA examination scheduled in September 1998.  

A VA outpatient record from February 1999 shows that the 
veteran was referred for a dermatology consultation to 
determine a diagnosis.  He had complaints of a patchy 
scattered skin rash since he was in the service, 20 years 
ago.  It had cleared up with treatment.  He had lesions at 
the medial aspects of the upper thigh, the elbow, and 
abdomen.  He had clinical psoriasis of the trunk, scalp, 
face, extremities, and genitals.  

In July 1999, the Board referred this case with the claims 
folder and all medical records for an independent medical 
expert opinion from a specialist in dermatology.  In July 
1999, the independent medical expert furnished an opinion as 
follows:

1.  I have reviewed the C-file and 
records of this individual who is filing 
for service connection for a cutaneous 
disorder which appears to be in 
disputation at this point.  I will answer 
each question in the order the board has 
requested.  As an aside, you are asking 
me to verify a process which I have not 
seen nor examined (pictures would have 
helped) depending upon the word of those 
prior examiners who may or may not have 
had the necessary experience and training 
to make a proper diagnosis.  

#1)  Did the skin manifestations shown in 
service represent a chronic disorder?
Answer:  Yes and No (see below for 
explanation).  What is the correct 
diagnosis?
Answer:	Tinea Unguium
		Tinea Corporis
		Pseudofolliculitis Barbare
		Chiggers or Pubic Lice

Reading the description of these 
disorders in the record does not yield 
relevant clinical descriptions of these 
processes and nothing is recorded past 
1982.  Of the above conditions, only the 
pseudofolliculitis barbae could be 
classified as a chronic condition and 
even that is limited by shaving habits.  
The other conditions would be corrected 
by treatment, and although they may be 
recurrent, they would not be classified 
as a chronic process.  Most of these 
exams were made by physicians assistants, 
no tests were noted (e.g., KOH exams or 
fungal cultures) and it does not appear 
that a dermatologist was consulted, 
unless [name of physician] was one.

#2)  Assuming the presence in service of 
a chronic skin disorder, is such still 
shown to exist?
Answer:  Bad question, because it 
preassumes that what he has now, which 
appears to be either seborrheic 
dermatitis, sebopsoriasis and/or tinea 
cruris, was identical to what he had in 
service, and if I have read correctly in 
his records, his separation physical 
examination showed no skin conditions, 
but he was seen in a civilian facility as 
early as 9/16/83 complaining of a 
dermatosis of 1-2 years duration 
diagnosed as seborrheic dermatitis due to 
location of scaling eruption in eyebrows, 
nasolabial fold, ears and back.  There is 
no similar description in his service 
records of treatment for those areas, so 
I cannot answer in the affirmative to 
that question, based on the current 
records.  Disease diagnoses, again, are 
examiner dependent based upon training 
and expertise and are biased to the 
extreme when there is no accompanying 
laboratory or consultative support.  

#3)  Is it as least as likely as not that 
the currently diagnosed psoriasis had its 
onset in service or is causally linked to 
the skin disease(s) found to be present 
at that time?  Answer:  No (based solely 
on the information presented in the 
record, which is sparse and non-
descriptive.)

2.  Sadly, there are few facts upon which 
to base this case.  The service medical 
records are sparsely descriptive and 
would not be acceptable for any payment 
review under current standards.  Most of 
the exams were by lesser experienced and 
trained individuals in the service, but 
even the [VA] examination [in February 
1996] leaves some doubts because [the 
examiner] clinically describes cutaneous 
psoriasis with a negative KOH from that 
skin, but tinea cruris on examination and 
positive KOH, then ascribes the entire 
condition to a fungal infection.  It 
would be more rational to assume that 
there are two processes, psoriasis or 
sebopsoriasis and tinea cruris (fungus).  
A cutaneous biopsy of the extragenital 
process would have given the answer, and 
would have helped to determine what he 
truly has.  I will not reiterate all of 
the previous VAMC findings, but it would 
appear from what I have available for 
review, that he currently has two 
processes, tinea cruris and probably 
psoriasis.  The records do not record a 
lengthy or recurrent pattern of seeking 
treatment for either of these conditions 
and it does not appear to relate to the 
conditions he had while in service 
(although he had fungus, it appears to 
have responded to treatment and was not 
present at discharge, so current process 
would have to be a new one.)

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b) ( 1999).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has a skin 
disability that was incurred during service.   

A VA treatment record from May 1994 includes a diagnosis of 
eczema/seborrheic dermatitis, on and off for fourteen years.  
Additional VA treatment records note that the veteran 
currently has a skin disability and include a history 
reported by the veteran that he had the skin disease since 
service.  Therefore, as the veteran has a diagnosis of a skin 
disability associated with his service, the veteran has 
satisfied the threshold requirement of presenting a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran has set forth a claim which is 
plausible.  

The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  In this regard, the Board notes that an 
independent medical expert opinion has been obtained, and 
that all records that could be developed have been associated 
with the file.

In this case, the independent medical expert concluded that 
the veteran's current skin disabilities were not as least as 
likely as not the same as the skin disabilities that the 
veteran had in service.  The Board finds that the independent 
medical opinion constitutes significantly probative evidence 
inasmuch as it entails a comprehensive review of the 
veteran's medical history performed by a specialist in the 
field of dermatology.

As to the VA treatment records that note a history of skin 
disease since the veteran's service, there is no indication 
that the claims file was reviewed or that the notations were 
based on anything other than the veteran's report.  
Therefore, these notations have diminished probative value.  

Pursuant to Gabrielson v. Brown, 7 Vet. App. 36 (1994), the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
In doing so, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a skin disability.


ORDER

Entitlement to service connection for a skin disability is 
denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

